Citation Nr: 1621697	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  12-06 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1. Entitlement to service connection for a back disability. 

2. Entitlement to service connection for bilateral leg pain, to include as secondary to a back disability. 


REPRESENTATION

Appellant represented by:	James B. Halligan III, Esquire


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In November 2014, the Board remanded for further evidentiary development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional remand is necessary prior to adjudication of the Veteran's claims. 

The Board finds that an addendum medical opinion that complies with the Board's November 2014 remand directives is necessary.  In this regard, as requested, the Veteran's Social Security Administration (SSA) records were obtained.  However, it does not appear that these records were associated with the claims file at the time of the November 2015 VA examination.  The VA examiner noted there was no chronic documentation of back complaints until 2007, but the SSA records reflect treatment and complaints for the low back and lumbosacral radiculitis at least from February 2006, after a January 2006 motor vehicle accident.  Thus, the Board finds that an additional opinion is necessary that considers the SSA records. 

Regarding the claim for service connection for bilateral leg pain, the record indicates that this condition may be related to the Veteran's claimed back disability.  As such, that issue must also be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records.  If the requested records are not available or do not exist, the claims file should be annotated to reflect such and the Veteran should be notified of such.

2. Then, return the claims file to the examiner who conducted the November 2015 VA examination for an addendum opinion.  If that examiner is not available, then provide the claims file to another physician to obtain the requested opinion.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, to include the SSA records, the physician should provide an opinion as to whether the Veteran suffers from any current low back disability that is at least as likely as not (a 50 percent probability or greater) related to the back strain he incurred during active service in 1982.  The physician should explain the medical basis for the conclusion reached, to include why the medical findings indicate the current disability is or is not a maturation of or otherwise related to the  in-service strain.
3. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and his representative, if any, should be furnished a supplement statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




